Citation Nr: 0314711	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  02-06 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for generalized anxiety 
disorder and dysthymic disorder. 

2.  Entitlement to an increased rating for post-surgical 
aphakia with vertical diplopia and contact lens, currently 
rated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel




INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from August 1973 to March 
1980. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in October 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska, which denied the benefits 
sought on appeal.  The veteran, through his attorney, entered 
notice of disagreement with this decision in November 2001; 
the RO issued a statement of the case in January 2002; and 
the veteran, through his attorney, entered a substantive 
appeal, which was received in February 2002. 

In an October 2002 rating decision, the RO granted service 
connection for headaches (as secondary to service-connected 
eye disability), and assigned an initial noncompensable 
rating.  The veteran was notified of this decision by letter 
issued October 23, 2002.  The veteran submitted a notice of 
disagreement with this rating decision in November 2002.  The 
RO subsequently issued a statement of the case in January 
2003.  The record does not reflect that the veteran submitted 
a substantive appeal following the issuance of the January 
2003 statement of the case.  The Board may only exercise 
jurisdiction over an issue after an appellant has filed both 
a timely notice of disagreement to a rating decision denying 
the benefit sought, and a timely substantive appeal.  
38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 
(1993).  Accordingly, the issue of determination of initial 
rating for headaches is not currently before the Board on 
appeal.

In February 2003, through his attorney, the veteran submitted 
private medical evidence pertaining to a low back disorder.  
In a March 2003 letter, the RO informed the veteran that he 
did not currently have a claim pending on the issue of 
entitlement to service connection for a back condition, 
enclosed a Statement in Support of Claim form, and informed 
the veteran that no further action would be taken until a 
claim for service connection for a back disorder is received.  
While the veteran again submitted private medical evidence 
pertaining to the cervical spine, the record does not reflect 
that he has filed a claim for service connection for a back 
or neck disorder.  Accordingly, the issues of entitlement to 
service connection for a back and/or neck disorder is not 
currently before the Board on appeal.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002)) became 
law.  This law redefined the obligations of VA with respect 
to the duty to assist and included an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim which 
was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be obtained by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although the RO has undertaken 
some notice to the veteran and provided some assistance, 
including notice of the VCAA regulations in an October 2002 
supplemental statement of the case and some general 
information in the January 2003 supplemental statement of the 
case, a remand in this case is required for compliance with 
the notice provisions contained in 38 U.S.C.A. § 5103(a)(b) 
(West 2002); see also Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.  

The record reflects that the veteran failed to report for VA 
eye and psychiatric examinations scheduled for August 2001 in 
conjunction with his claims for increased rating for post-
surgical aphakia with vertical diplopia and contact lens, and 
service connection for generalized anxiety disorder and 
dysthymic disorder.  In October 2001, the veteran was advised 
that if he wished to report for a VA examination, he could 
notify the RO.  The January 2002 statement of the case 
advised the veteran of the consequences of the failure to 
report for a VA examination, and including the regulatory 
provisions at 38 C.F.R. § 3.655 (2002).  The veteran is 
advised once again that failure to report for a scheduled VA 
examination may result in adverse determination of his 
claims.  When entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination, and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, in an original compensation claim, such as the 
veteran's claim for service connection for generalized 
anxiety disorder and dysthymic disorder, the claim shall be 
rated based on the evidence of record.  When the examination 
was scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, such as the veteran's claim for 
service connection for generalized anxiety disorder and 
dysthymic disorder, the claim shall be denied.  38 C.F.R. § 
3.655(a), (b) (2002).

Accordingly, this case is REMANDED for the following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. 
§ 3.159 (2002).  The RO should also 
notify the veteran of what evidence is 
required to substantiate his claims for 
service connection and increased rating, 
what evidence, if any, the veteran is to 
submit, and what evidence VA will obtain.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Any notice given, or 
action taken thereafter by the RO, must 
also comply with the holdings of Disabled 
American Veterans, et. al. v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) (veteran is to be afforded one 
year from VCAA notice to submit 
additional evidence).    

2.  The RO should again review the 
record, and issue a supplemental 
statement of the case that addresses any 
additional evidence added to the record 
since the January 2003 supplemental 
statement of the case, and addresses the 
provisions of 38 U.S.C.A. § 3.655.  If 
any benefit sought on appeal remains 
denied, the appellant should be furnished 
a supplemental statement of the case and 
should be given the opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board, if in 
order. 

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




